Title: To James Madison from William Thompson, 13 June 1816
From: Thompson, William
To: Madison, James


        
          Presidental Sire
          Baltimore June 13th. 1816
        
        I am impel’d by circumstances to make known unto you my situation which is reather unpleasant at present and at the same time to request from you a favour boath of which you will find inserted here. I am a poor young man just attained the years of manhood (twenty one the third of this the present month) and have got a Mother & Sister to support by my income which is of no great amount on accompt of my not haveing a trade which the following is the occasion of that misfortunate deprivation. At the age of twelve years I was left fatherless and my Mother almost penalyss the little stock that she had in hand at the death of my father was disposed of to the best advantage. I was at this time going to school where I was continued untill I became acquainted with wrighting and had received some knoledge of figures when I was forc’d to withdraw and take to employment on accompt of funds that my Mother had had being expended for the sole purpose of supporting her family and giving me a slight acquaintance with education. I immediately got a recommendation and engaged with a merchant as an assistant in a flowr & Grocery store where the salery was barely sufficient to form a barrier against starvation. From that time until the present I have chang’d my situation twice or thrice but continue always in the same line of buisiness and in each change reather promoting my views. I was in expectation that when I became acquainted (perfect I should have said) in the buisiness that I would meet with some person that would afford me a salery sufficient to live by but all my 0searches is fruitless and I am balked in my design which was to support my M & S genteely. At the present I remain with a Gentleman in this place for the paltry sum of twenty Dolls pr. Month and have no expectations of bettering myself without the interferance of some strainger. Friends I have none considering of late deliberately on my situation a thougt struck me in mind that the most possible mans of success would be to inform you of my situation and further to request if there was any situation within your power or by your Interferance to be obtain’d it would be received by the greatest of heart felt love by your Humble Servant I would not pretend to designate what situation I considered my self compitent to engage in with correctness but for

information I here insert that I have this three or four years been subject to a day book, Ledger and other nesessary books required in the line of buisiness I profess at present.
        If there was any situation that would permit me to remain nigh my Mother that could be obtain’d and I compitent to fill it it would be the most preferable but any that would afford a salery sufficient to fulfill my forestated intentions providing it did not require a stationary absence from my mother would be as thankfully received as any other. Presidental Sire if my case should be taken into consideration and you interest your self the least in my behalf I assure you that the high Estimation I have ever bore for you since I come to the years of understanding will be changed into a heart felt Love. I had almost closed without noticeing that I am confident I could procure a recommendation from a source so respectible as to meet your appribation. From the foreging you can be able to judge what sort of a situation I am compitent to fulfill and for the want of words I must draw near to a conclusion by requesting permission to appologise for the intrusion of these few lines and if there is any thing within this composition that is not altogeather correct I am in hopes it will be imputed to my want of knoledge. So I conclude by subscribeing myself your Humble Servant
        
          William Thompson
        
        
          P. S. if occasion should require an answer to be returned Please let the Directions be Wm Thompson Baltimore.
          
            W.T.
          
        
      